DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 19-21 and 26-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LG ELECTRONICS ("Discussion on UE feedback for DL multicast/broadcast"; 3GPP DRAFT; R1-164537; Nanjing, China; 20160523 – 20160527; 14 May 2016 (2016-05-14)) (NPL hereafter).
RE claims 1 and 19, NPL discloses a method and apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and (Page 1, lines 6-7 and 137); determine acknowledgment feedback for the multicast transmission at the UE (Page 1, lines 36-37); identify, based at least in part on the multicast transmission being multicast to a plurality of UEs, an open loop power control parameter for a feedback transmission to include the acknowledgment feedback (Page 2 lines 2-3 and 20-22); and transmit the acknowledgment feedback in the feedback transmission in accordance with the open loop power control parameter (Page 2 lines 2-3 and 20-22).
RE claims 2 and 20, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. Note that NPL further discloses wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the multicast transmission being multicast, a reference signal for path loss estimation, wherein the instructions to cause the apparatus to transmit the feedback transmission are operable based at least in part on the open loop power control parameter and the reference signal for path loss estimation (Page 2 lines 20-22).
RE claims 3 and 21, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. Note that NPL further discloses wherein the instructions to identify the open loop power control parameter are executable by the processor to cause the apparatus to: determine the open loop power control parameter based at least in part on the feedback transmission including feedback for only multicast transmissions (Page 2 lines 2-3 and 20-22).
RE claims 8 and 26, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. Note that NPL further discloses wherein the instructions to identify the open loop power control parameter are executable by the processor to cause the apparatus to: identify a feedback resource for the feedback transmission based at least in part on the multicast transmission being multicast; and determine the open loop power control parameter based at least in part on the feedback resource (Page 2 lines 2-3 and 17-22).
RE claims 9 and 27, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. Note that NPL further discloses wherein the instructions to identify the open loop power control parameter are executable by the processor to cause the apparatus to: receive a physical resource indicator identifying a feedback resource for the feedback transmission; and determine the open loop power control parameter based at least in part on the physical resource indicator (Page 2 lines 9-10).
RE claims 10 and 28, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. Note that NPL further discloses wherein the instructions are further executable by the processor to cause the apparatus to: determine a reference signal for path loss estimation based at least in part on the physical resource indicator, wherein the instructions to cause the apparatus to transmit the feedback transmission are operable based at least in part on the open loop power control parameter and the reference signal for path loss estimation (Page 2 lines 2-3 and 20-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Ryu et al. (US 2022/0039021, Ryu hereafter).
RE claims 5 and 23, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. NPL does not explicitly disclose wherein identifying the open loop power control parameter comprises: determining the open loop power control parameter based at least in part on the feedback transmission including feedback for a multicast transmissions and a unicast transmission.
 However, Ryu teaches wherein identifying the open loop power control parameter comprises: determining the open loop power control parameter based at least in part on the feedback transmission including feedback for a multicast transmissions and a unicast transmission (Paragraphs 23, 80, and 105 open loop feedback and TPC for unicast, multicast, groupcast, etc.).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Sugawara et al. (US 2011/0038299, Sugawara hereafter).
RE claims 6 and 24, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. NPL does not explicitly disclose wherein the control message is received in a downlink control channel, and the instructions are further executable by the processor to cause the apparatus to: determine that the multicast transmission is multicast based at least in part on a radio network temporary identifier associated with the downlink control channel.
However, Sugawara teaches wherein the control message is received in a downlink control channel, and the instructions are further executable by the processor to cause the apparatus to: determine that the multicast transmission is multicast based at least in part on a radio network temporary identifier associated with the downlink control channel (Paragraph 199 teaches detection of MBMS-RNTI and thereby detects and receives Multicast Traffic Channel).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Simonsson et al. (US 2013/0114561, Simonsson hereafter).
RE claims 7 and 25, NPL discloses the method of claim 1 and apparatus of claim 19 as set forth above. NPL does not explicitly disclose wherein the instructions to identify the open loop power control parameter and transmit the acknowledgment feedback in the feedback transmission are operable based at least in part on the acknowledgment feedback being a negative acknowledgement.
However, Simonsson teaches wherein the instructions to identify the open loop power control parameter and transmit the acknowledgment feedback in the feedback transmission are operable based at least in part on the acknowledgment feedback being a negative acknowledgement (Paragraph 53 teaches transmission of a NACK to a sending node upon unsuccessful decoding/reception and a transmission power is determined based on the path loss measurement from the high power node, BS1, e.g. according to LTE R8 standard open loop power control).

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 4 and 22 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 4 and 22, prior arts do not explicitly disclose, teach or suggest wherein the open loop power control parameter determined based at least in part on the feedback transmission including feedback for only multicast transmissions is different than a unicast open loop power control parameter.
Claims 11-18 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
RE claims 11 and 29, prior arts do not explicitly disclose, teach or suggest identifying a multicast transmission for a plurality of user equipment (UEs); determining, 
RE claims 12-18 and 20-28, the claims depend upon claims 11 and 29 and thereby incorporate the allowable matter set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/James P Duffy/Primary Examiner, Art Unit 2461